Title: From Thomas Boylston Adams to William Sullivan, 6 May 1809
From: Adams, Thomas Boylston
To: Sullivan, William



Dear Sir,
Boston 6th May 1809.

Mr: Thomas Greenleaf, who read law in my Office, for the space of Two years and nine months, and who is now under your professional guidance and direction, pursued, while with me, as near as I recollect, the following course of study. Viz: Robertson’s History of Ch: 5th: 1 Vol: Blackstone’s Commentaries Cook Litt: Wood’s Institute—Woodeson’s lectures—Espinasse N P. Fearne on Remainders & Devises; Park on Insurance; Chitty on Bills of Exc. Statutes of the Commth & Massachusetts Term Reports. The Title Please & pleading in Bacon’s Abridgt, and some other titles which Mr G. will remember better than I can. He has dipp’d occasionally into the Reporters, and has revised a second & third time some of the books above enumerated. Of his improvement and acquisitions in the profession, you will soon form a judgment; I can venture to recommend him as a Gentleman & a Schollar, and subscribe with great / esteem & respect. / Your friend & Servt
Thomas B AdamsQuincy 6th: May 1809
Mr: Thomas Greenleaf entered as a Student at Law in my Office, at Quincy, on the 29th of July at 1806, and pursued his studies with assiduity & diligence until the first of May instant.  
Thomas B Adams.